DETAILED ACTION
Status of the Claims
1.	This action is in reply to the application filed on May 17, 2021.
2.	The claims were preliminarily amended on May 17, 2021 canceling Claims 1-27 and adding Claims 28-47.
3.	Claims 28-47 are pending and have been examined.

Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
5.	Examiner asserts that a Terminal Disclaimer is warranted due to the instant application 17/321,766 and US Patent 11,042,872 (formerly Application 14/974,031);  US Patent 11,138,603    (formerly Application 14/990,938) sharing the same inventive entity and claim language which would otherwise result in a double patenting rejection.

Information Disclosure Statement
6.	The information disclosure statement (IDS) submitted on 05/17/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Interpretation – Broadest Reasonable Interpretation
7.            In determining patentability of an invention over the prior art, all claim limitations have been considered and interpreted using the “broadest reasonable interpretation consistent with the specification during the examination of a patent application since the applicant may then amend his claims.”  See In re Prater and Wei, 162 USPQ 541, 550 (CCPA 1969); MPEP § 2111. Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified.  See In re Prater, 162 USPQ 541, 550-51 (CCPA 1969); MPEP § 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 26 USPQ2d 1057 (Fed. Cir. 1993). See also MPEP 2173.05(q) All claim limitations have been considered.  Additionally, all words in the claims have been considered in judging the patentability of the claims against the prior art.  See MPEP 2143.03. 
Language in a method or system claim that states only the intended use or intended result, but does not result in a manipulative difference in the steps of the method claim nor a structural difference between the system claim and the prior art, fails to distinguish the claims from the prior art. In other words, if the prior art structure is capable of performing the intended use, then it meets the claim.
Claim limitations that contain statement(s) such as “if, may, might, can, could”, are treated as containing optional language. As matter of linguistic precision, optional claim elements do not narrow claim limitations, since they can always be omitted.
Claim limitations that contain statement(s) such as “wherein, whereby”, that fail to further define the steps or acts to be performed in method claims or the discrete physical structure required of system claims. 
The subject matter of a properly construed claim is defined by the terms that limit its scope.  It is this subject matter that must be examined.  As a general matter, the grammar and intended meaning of terms used in a claim will dictate whether the language limits the claim scope.  
Language that suggests or makes a feature or step optional but does not require that feature or step does not limit the scope of a claim under the broadest reasonable claim interpretation. Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. In addition, when a claim requires selection of an element from a list of alternatives, the prior art teaches the element if one of the alternatives is taught by the prior art. See, e.g., Fresenius USA, Inc. v. Baxter Int’l, Inc., 582 F.3d 1288, 1298 (Fed. Cir. 2009). See MPEP 2111.04, 2143.03.  The following types of claim language may raise a question as to its limiting effect (this list is not exhaustive):
Preamble (MPEP 2111.02); 
Clauses such as “adapted to”, “adapted for”, “wherein”, and “whereby” (MPEP 2111.04)
Contingent limitations (MPEP 2111.04)
Printed matter (MPEP 2111.05) and 
Functional language associated with a claim term (MPEP 2181)
Examiner notes that during examination, “claims … are to be given their broadest reasonable interpretation consistent with the specification, and … claim language should be read in light of the specification as it would be interpreted by one of ordinary skill in the art.”  See In re Bond, 15 USPQ 1566, 1568 (Fed. Cir. 1990), citing In re Sneed, 218 USPQ 385, 388 (Fed. Cir. 1983). However, "in examining the specification for proper context, [the examiner] will not at any time import limitations from the specification into the claims". See CollegeNet, Inc. v. ApplyYourself, Inc., 75 USPQ2d 1733, 1738 (Fed. Cir. 2005). Construing claims broadly during prosecution is not unfair to the applicant, because the applicant has the opportunity to amend the claims to obtain more precise claim coverage. See In re Yamamoto, 222 USPQ 934, 936 (Fed. Cir. 1984), citing In re Prater, 162 USPQ 541, 550 (CCPA 1969).
As such, while all claim limitations have been considered and all words in the claims have been considered in judging the patentability of the claimed invention, the following language is interpreted as not further limiting the scope of the claimed invention.  
The preamble of the instant claim 28 recites “[a] computer implemented method for executing electronic transactions with dynamically loadable transaction processing modules, the method comprising:”
The preamble of the instant claim 35 recites “[a] system for executing electronic transactions with dynamically loadable transaction processing modules, the system comprising:
The preamble of the instant claim 42 recites “[a] non-transitory computer-readable medium storing instructions for executing electronic transactions with dynamically loadable transaction processing modules, the instructions, when executed by one or more processors, causing the one or more processors to perform operations comprising:”
In general, a preamble limits the invention if it recites essential structure or steps, or if it is "necessary to give life, meaning, and vitality" to the claims.  Pitney Bowes, Inc. v. Hewlett-Packard Co. 51 USPQ2d 1161 (Fed. Cir. 1999), Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002). Conversely, where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or an intended use for the invention, the preamble is not a claim limitation given patentable weight.   Rowe v. Dror, 42 USPQ2d 1550 (Fed. Cir. 1997); Catalina Marketing International Inc. v. Coolsavings.com Inc., 62 USPQ2d 1781 (Fed. Cir. 2002); Bell Communications Research, Inc. v. Vitalink Communications Corp., 34 USPQ2d 1816 (Fed. Cir. 1995) If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) See MPEP 2111.02
In the instant case, “for executing electronic transactions with dynamically loadable transaction processing modules” as recited in the preamble only states a purpose and/or the intended use of the invention and accordingly is not being assigned any patentable weight.
Further Regarding the Alice 101 & 103 Rejections
This application is a continuation of Application 14/974,031 (now US Patent 11,042,872).
The instant application utilizes the same specification and describes substantially similar limitations, which in view of the specification and arguments presented in that case were deemed persuasive and overcame the prior art of record. No further rejections on these grounds are being applied at this time.
Prior Art of Record Not Currently Cited
The following prior art is considered to be relevant to the instant application, but is not currently being applied.
Laracey (US PG Pub. 2011/0251892) – disclosing systems, methods, processes, computer program code and means for using mobile devices to conduct payment transactions at merchant locations that can involve a number of different payment accounts that may be processed over a variety of different payment networks.
Wagner et al. (US PG Pub. 2016/0277380) – disclosing techniques for verifying a transaction that may include receiving an authorization request from an access device to conduct a transaction. Wagner further discloses that messages between the computers, networks and devices may be transmitted using secure communications protocols such as, but not limited to FTP, HTTP, HTTPS, SSL, ISO and the like.
Calman (US PG Pub. 2013/0339165) – disclosing systems and methods for providing payment vehicle recommendations. In the systems and methods, a transaction associated with one of a transaction amount and purchase items is identified based on the transaction data; one or more payment rules associated with the transaction are identified; the terms of one or more payment rules are compared with the transaction amount or purchase items and the most favorable payment vehicle for the transaction is determined based on the comparison of the terms of the one or more payment rules and transaction amount or purchase items. A recommendation of the at least one payment vehicle is provided based on the determination of the most favorable payment vehicle on a display of a mobile device of a user.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBREEN A. ALLADIN whose telephone number is (571)270-3533. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid R. Merchant can be reached on 571-270-1360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBREEN A. ALLADIN/Primary Examiner, Art Unit 3693
September 21, 2022